CONFESSION OF ERROR
PER CURIAM.
Appellant, H.F., appeals his conviction and sentence for burglary, grand theft, and *544criminal mischief on the ground the evidence was legally insufficient to present a prima facie case. Based upon the State’s confession of error and our own independent review of this case, we reverse and remand for discharge of appellant. Jaramillo v. State, 417 So.2d 257 (Fla.1982); Tibbs v. State, 397 So.2d 1120 (Fla.1981), affirmed, 457 U.S. 31, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982); M.F. v. State, 549 So.2d 225 (Fla. 3d DCA 1989); E.L.S. v. State, 547 So.2d 298 (Fla. 3d DCA 1989).
Reversed and remanded with directions.